DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-6, and 13-27 are pending, claims 2 and 7-12 have been cancelled, claims 14-27 have been added, and claims 1, 3-6, and 13-27 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 13-16, 18-20, 22-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki (US 2018/0185045), in view of Bernard (US 2019/0003522).
Regarding claim 1, Ohki discloses an insertion apparatus (see figure 1) comprising: a base member (30, figure 4) mounted on an insertion section (5-6, figure 1) configured to be inserted into a subject; a rotary shaft (81, figure 4) configured to rotate relative to the base member; and a raising base (60, figure 4) including a hole (66, figure 4) which fits an outer periphery of the rotary shaft (see figure 7), the raising base being configured to be rotatably driven with respect to the base member by rotation of the rotary shaft within the hole (see figures 14-15), wherein the rotary shaft includes a plurality of concave portions (the sides of 90, figure 6) formed along the outer periphery which is fitted in the hole, the concave portions being formed radially inward relative to a rotation axis of the rotary shaft (see 90, figure 6). Ohki is silent regarding each of the plurality of concave portions having a pair of side wall surfaces, the pair of side wall surfaces being  arranged so as to intersect with each other at a right angle or being arranged so as to intersect with each other at an obtuse angle.  
Bernard teaches a mid-strut fitting (3, figure 1) with a cylindrical attachment part (6, figure 1) for attachment to a cylinder (2, figure 1). The cylindrical attachment part can be internally provided with a plurality of teeth (7, figure 3a) that engage with the interface region (12, figures 2) of the cylinder (2, figure 1; [0042]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the hole to have teeth (7, figure 3), and a corresponding concave portion for the rotary shaft, as taught by Bernard. Doing so would be an alternative shape configuration to engaging the rotary shaft in the hole ([0042]). The modified apparatus would have each of the plurality of concave portions (the corresponding concave portion of the rotary shaft that fits with the teeth 7, figure 3a; Bernard) having a pair of side wall surfaces (the concave portion would have a pair of side walls that fits/engages the teeth 7, figure 3a), the pair of side wall surfaces being arranged so as to intersect with each other at a right angle or being arranged so as to intersect with each other at an obtuse angle (the teeth have an area, depth, angle etc. to optimize the joint to the intended loads [0071] | angle can be between 45° to 90° [0070] | the pair of side walls intersect can intersect a 90° or obtuse angle).  
Regarding claim 3, Ohki further discloses the rotary shaft is connected to a wire (86, figure 5; Ohki) which passes through the insertion section, the rotary shaft being configured to rotate along with advancing or retracting of the wire in a longitudinal direction (pushed and pulled [0085]).  
Regarding claim 4, Ohki further discloses the raising base is a treatment instrument raising base (see 60, figure 5) disposed at a distal end portion of the insertion section (see figures 1 and 4).  
Regarding claim 5, Ohki further discloses the raising base includes: a proximal end portion (see 64, figure 4) in which the hole is formed; and a tongue-shaped part (62, figure 4) which extends from the proximal end portion in a direction orthogonal to the rotary shaft.  
Regarding claim 13, Ohki discloses an endoscope (see figure 1) comprising: an image pickup apparatus (an observation portion…the taken image [0053]) disposed on a distal end portion (7, figure 2) of an insertion section (see 5-7, figure 1) configured to be inserted into a subject, the image pickup apparatus having a direction of view on a side of the insertion section (see observation window 22, figure 2); a base member (30, figure 4) integrally fixed to the distal end portion; a rotary shaft (81, figure 4) configured to rotate relative to the base member; and a raising base (60, figure 4) including a hole (66, figure 4) which fits an outer periphery of the rotary shaft (see figure 7), the raising base being configured to be driven so as to rotate in the direction of view of the image pickup apparatus with respect to the base member by rotation of the rotary shaft within the hole (see figures 14-15), and the rotary shaft includes a plurality of concave portions (the sides of 90, figure 6) on an outer periphery of the rotary shaft, the concave portion being formed radially inward relative to a rotation axis of the rotary shaft (see 90, figure 6). Ohki is silent regarding each of the plurality of concave portions having a pair of side wall surfaces, the pair of side wall surfaces being disposed so as to intersect with each other at a right angle or disposed so as to intersect with each other at an obtuse angle. 
Bernard teaches a mid-strut fitting (3, figure 1) with a cylindrical attachment part (6, figure 1) for attachment to a cylinder (2, figure 1). The cylindrical attachment part can be internally provided with a plurality of teeth (7, figure 3a) that engage with the interface region (12, figures 2) of the cylinder (2, figure 1; [0042]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the hole to have teeth (7, figure 3), and a corresponding concave portion for the rotary shaft, as taught by Bernard. Doing so would be an alternative shape configuration to engaging the rotary shaft in the hole ([0042]). The modified rotary shaft would have each of the plurality of concave portions (the corresponding concave portion of the rotary shaft that fits with the teeth 7, figure 3a; Bernard) having a pair of side wall surfaces (the concave portion would have a pair of side walls that fits/engages the teeth 7, figure 3a), the pair of side wall surfaces being disposed so as to intersect with each other at a right angle or disposed so as to intersect with each other at an obtuse angle (the teeth have an area, depth, angle etc. to optimize the joint to the intended loads [0071] | angle can be between 45° to 90° [0070] | the pair of side walls intersect can intersect a 90° or obtuse angle).  
Regarding claim 14, Bernard and Ohki further disclose the hole comprises a plurality of projections (teeth 7, figure 3a; Bernard) each configured to engage with a corresponding concave portion of the plurality of concave portions (the modified hold would have projections 7 that engage with the corresponding concave portion on the rotary shaft | see 66 and 90, figure 6 of Ohki).  
Regarding claim 15, Ohki and Bernard further disclose the hole is defined by a plurality of circular cylindrical surfaces (see 8a, figure 3a; Bernard) and a projection (7a, figure 3a) disposed between adjacent circular cylindrical surfaces of the plurality of circular cylindrical surfaces, each projection projecting radially from the adjacent circular cylindrical surfaces (see figure 3a) to engage with a corresponding concave portion of the plurality of concave portions (the modified hold would have projections 7 that engage with the corresponding concave portion on the rotary shaft | see 66 and 90, figure 6 of Ohki).  
Regarding claim 16, Bernard further teaches the engaging projections having a surface area on which a rotating force is applied from the rotary shaft (transmitting…load [0066]; Bernard).  
Regarding claim 18, Ohki further discloses the rotary shaft is connected to a wire (86, figure 5; Ohki) which passes through the insertion section, the rotary shaft being configured to rotate along with advancing or retracting of the wire in a longitudinal direction (pushed and pulled [0085]).  
Regarding claim 19, Ohki further discloses the raising base is disposed at a distal end portion of the insertion section (see figures 1 and 4; Ohki).  
Regarding claim 20, Ohki further discloses the raising base includes: a proximal end portion (see 64, figure 4) in which the hole is formed; and a tongue-shaped part (62, figure 4) which extends from the proximal end portion in a direction orthogonal to the rotary shaft.  
Regarding claim 22, Bernard further teaches the hole comprises a plurality of projections (7, figure 3a; Bernard) each configured to engage with a corresponding concave portion of the plurality of concave portions (the corresponding concave portion of the rotary shaft that fits with the teeth 7, figure 3a; Bernard).  
Regarding claim 23, Bernard further teaches the hole is defined by a plurality of circular cylindrical surfaces (see 8a, figure 3a; Bernard) and a plurality of engaging projections (7, figure 3a) disposed between each of the plurality of engaging projections, each of the engaging projections projecting radially from each of the plurality of circular cylindrical surfaces (see figure 3a).  
Regarding claim 24, Bernard further teaches the engaging projections having a surface area on which a rotating force is applied from the rotary shaft (transmitting…load [0066]; Bernard).  
Regarding claim 26, Ohki discloses an insertion apparatus (see figure 1) comprising: a distal end portion (30, figure 4); a rotary shaft (81, figure 4) configured to rotate with respect to the distal end portion around an axis of the rotary shaft (see figures 14-15), the rotary shaft including a plurality of concave portions (the sides of 90, figure 6) on an outer periphery of the rotary shaft; and a raising base (60, figure 4) including a hole (66, figure 4) which fits the outer periphery, the raising base configured to be rotatably driven with respect to the distal end portion by rotation of the rotary shaft (see figures 14-15). Ohki is silent regarding each concave portion of the plurality of concave portions being formed by a pair of side wall surfaces formed along the axis, each of the pair of side wall surfaces intersect with each other at a right angle or intersect with each other at an obtuse angle.
Bernard teaches a mid-strut fitting (3, figure 1) with a cylindrical attachment part (6, figure 1) for attachment to a cylinder (2, figure 1). The cylindrical attachment part can be internally provided with a plurality of teeth (7, figure 3a) that engage with the interface region (12, figures 2) of the cylinder (2, figure 1; [0042]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the hole to have teeth (7, figure 3), and a corresponding concave portion for the rotary shaft, as taught by Bernard. Doing so would be an alternative shape configuration to engaging the rotary shaft in the hole ([0042]). The modified apparatus would have each concave portion of the plurality of concave portions being formed by a pair of side wall surfaces (the concave portion would have a pair of side walls that fits/engages the teeth 7, figure 3a of Bernard) formed along the axis, each of the pair of side wall surfaces intersect with each other at a right angle or intersect with each other at an obtuse angle (the teeth have an area, depth, angle etc. to optimize the joint to the intended loads [0071] | angle can be between 45° to 90° [0070] | the pair of side walls intersect can intersect a 90° or obtuse angle).
Regarding claim 27, Bernard further teaches the hole comprises a plurality of projections (7, figure 3a; Bernard) each configured to engage with a corresponding concave portion of the plurality of concave portions (the corresponding concave portion of the rotary shaft that fits with the teeth 7, figure 3a; Bernard).   

Claim(s) 6, 17, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki (US 2018/0185045) and Bernard (US 2019/0003522) as applied to claim 1 (for claim 6) and claim 13 (for claim 21), and further in view of Hayashi (US 4,669,471).
Regarding claims 6 and 21, Ohki and Bernard disclose all of the features in the current invention as shown above for claims 1 and 13. They are silent regarding the insertion apparatus is configured such that a gap between the rotary shaft and the hole is partially or wholly eliminated due to plastic deformation of at least one of the rotary shaft and the raising base after fitting the rotary shaft and the hole to each other.  
Hayashi teaches a forceps device with a pin (21, figure 4) inserted into apertures (14b and 16a, figure 4). The pin is caulked to cause plastic deformation so that the pin is held in the apertures (Col. 2, lines 12-15).
It would have been obvious to one of ordinary skill in the art to modify the rotary shaft and/or hole to have plastic deformation as taught by Hayashi. Doing so would allow the rotary shaft to be held in the hole (Col. 2, lines 12-15). The modified apparatus would have a gap between the rotary shaft and the hole is partially or wholly eliminated due to plastic deformation (Col. 2, lines 12-15; Hayashi) of at least one of the rotary shaft and the raising base after fitting the rotary shaft and the hole to each other (Col. 2, lines 12-15).
Regarding claims 17 and 25, Ohki and Bernard and Hayashi further disclose a proximal end portion (64, figure 6; Ohki) of the raising base in which the hole is formed comprises a flat surface (the side surfaces of the teeth 7, figure 3a; Bernard) configured to plastically deform when the rotary shaft is fitted in the hole (Col. 2, lines 12-15; Hayashi).     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        October 6, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795